DETAILED ACTION

Response to Arguments
Applicant's arguments filed 02/24/2020 have been fully considered but they are not persuasive. 
	Applicant is arguing the Wu/Chen reference does not disclose a feature in which a motion vector used to derive a prediction residual is derived based on whether the first reference block is inter-view predicted or not.  Chen discloses the majority of the features related to ARP and the different motion vectors for the current block and reference blocks (Figs. 1-4).  The applicant has amended the claims such that a prediction residual is generated using the 2nd and 3rd reference blocks (i.e. Chen discloses this in Fig. 4).  Applicant is claiming that when the 1st reference block is inter-view predicted, then use it and when the 1st reference block is inter-view, do not use it and apply a zero motion vector.  This is obvious in view of the combination of Chen/Wu.  For example, refer to Chen Figs. 1-4.  Fig. 2 shows that the mvLX is re-used for the 1st reference block (122) and the third reference block (152) for a prediction residual and Fig. 4 shows that the prediction residual is generated from the second reference block (342) and the third reference block (352).  In both these scenarios, the third reference block resides in the temporal domain of the first reference block.   Wu shows in Fig. 2 the same scenario.  Then, Wu describes the scaling formula for calculation using Current Distance and Reference Distance, where the Reference Distance incorporates the RefPOC and the RefRefPOC.  When the RefPOC and the RefRefPOC reside in the same view (i.e. a first reference block refers to another reference block in the same .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (herein after will be referred to as Chen) (US 20150382020) in view of Wu et al. (herein after will be referred to as Wu) (US 20140185686).

Regarding claim 26, Chen discloses
a method for decoding a multi-view video, the method comprising:  [See Chen [Title]]
obtaining a residual difference of a current block from a bitstream [See Chen [Fig. 9] Step (970), generating residual signal of the current block based on input data received with a current block in Step (910).]
deriving a first reference block referred to for inter-view prediction of the current block to be decoded; [See Chen [Fig. 1] Current (112) and Base (122).  Also, see 0015, Current PU uses inter-view.] 
deriving a second reference block referred to for temporal prediction of the current block based on a temporal motion vector of the current block; [See Chen [Fig. 1] CurrRefblock (142).]
deriving a third reference block based on the temporal motion vector;  [See Chen [Fig. 1 and 0005] BaseRef (152) uses mvLX.]
generating a prediction residual for the current block based on the second reference block and the third reference block; and [See Chen [Fig. 4 and 0021] Residual prediction using blocks (342 and 352).]
reconstructing the current block using the prediction residual and the residual difference [See Chen [Fig. 9] Step (980) decoding the current block by applying the residual prediction to the residual signal of the current block.]
wherein the prediction residual is generated based on a difference between a second reference block and the third reference block, and  [See Chen [Fig. 4 and 0021] Residual prediction using blocks (342 and 352).]
wherein when the prediction scheme of the first reference block is determined as inter-prediction, the temporal motion vector of the first reference block is determined based on the temporal motion vector of the current block.  [See Chen [Fig. 1 and 0005] mvLX.]
Chen does not explicitly disclose
determining a prediction scheme of the first reference block; 
deriving a temporal motion vector of the first reference block based on the prediction scheme of the first reference block; 
wherein when the prediction scheme of the first reference block is determined as inter-view prediction, the temporal motion vector of the first reference block is determined as (0,0), and  
However, Wu does disclose
determining a prediction scheme of the first reference block; [See Wu [0099] Identifies a reference pixel area in a reference frame…the type determiner performs determination based on camera views and time.  Also, see 0100-0102, determine MV type to be temporal or inter-view.]
deriving a temporal motion vector of the first reference block based on the prediction scheme of the first reference block; [See Wu [0099] Identifies a reference pixel area in a reference frame…the type determiner performs determination based on camera views and time.  Also, see 0100-0102, determine MV type to be temporal or inter-view.]
wherein when the prediction scheme of the first reference block is determined as inter-view prediction, the temporal motion vector of the first reference block is determined as (0,0), and  [See Wu [0009-0013 and 0087] Setting the scaling factor to a fixed predefined value when an inter-view candidate motion vector is used.  Also, see 0065, a default MV predictor such as zero vector (0,0) is used.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Chen to add the teachings of Wu, in order to improve upon motion vector competition for multi-view sequences in HEVC to alleviate any problems that occur [See Wu [0012]].

Regarding claim 27, Chen (modified by Wu) disclose the method of claim 26.  Furthermore, Chen does not explicitly disclose
wherein the determining the prediction scheme comprises: acquiring data for video decoding by decoding the received bit stream; and determining the prediction scheme of the first reference block by using the data for video decoding.
However, Wu discloses
wherein the determining the prediction scheme comprises: acquiring data for video decoding by decoding the received bit stream; and determining the prediction scheme of the first reference block by using the data for video decoding. [See Wu [0018] Predictor identifier to identify at least one candidate motion vector predictor type determined by the type determiner.  Also, see Figs. 18-19, Decoder for decoding received input stream.]     
Applying the same motivation as applied in claim 26.

Regarding claim 28, Chen (modified by Wu) disclose the method of claim 27.  Furthermore, Chen does not explicitly disclose
wherein the acquiring the data for video decoding comprises performing at least one of an entropy decoding, a dequantization, and an inverse transformation on the bit stream.  
However, Wu discloses
wherein the acquiring the data for video decoding comprises performing at least one of an entropy decoding, a dequantization, and an inverse transformation on the bit stream.  [See Wu [Fig. 18] Decoder with entropy, inverse quantization and inverse transformation of received input video from the encoder.]
  Applying the same motivation as applied in claim 26.                    
Regarding claim 29, Chen (modified by Wu) disclose the method of claim 27.  Furthermore, Chen does not explicitly disclose
wherein the determining the prediction scheme comprises identifying the prediction scheme using at least one of view Identification (ID) information, view order information, and flag information for identifying a motion prediction scheme, included in the data for video decoding.   
However, Wu discloses
wherein the determining the prediction scheme comprises identifying the prediction scheme using at least one of view Identification (ID) information, view order information, and flag information for identifying a motion prediction scheme, included in the data for video decoding.   [See Wu [0099] Identifies a reference pixel area in a reference frame…the type determiner performs determination based in part on camera views (i.e. view information).]
Applying the same motivation as applied in claim 26.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bici US 20130343459 [0194, 0215] discloses if the motion vector in the co-located block is inter-view, the motion vector may not be scaled….a default motion vector such as a zero motion is used instead.
Chen US 20130243093 [0083] discloses disabling scaling to avoid errors when the difference in POC values is zero.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486